Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 1 of 28 PageID: 3886




                            Exhibit 3
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 2 of 28 PageID: 3887



                                                                    Page 1

  1       UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF NEW JERSEY
  2       Civil Action No. 2:17-cv-04261(KM)(JBC)
          ------------------------------------x
  3
          DVL, INC. and DVL KEARNY HOLDINGS,
  4       LLC,
  5                           Plaintiffs,
  6                     -against-
  7       CONGOLEUM CORPORATION and BATH
          IRON WORKS CORPORATION,
  8
                                  Defendants.
  9
          ------------------------------------x
 10
                                  Jenner & Block LLP
 11                               919 Third Avenue
                                  New York, New York
 12
                                  May 21, 2019
 13                               8:27 a.m.
 14
 15          Videotaped Deposition of HOWARD N.
 16       FEIST, III in the above-entitled action,
 17       held at the above time and place, taken
 18       before Dawn Matera, a Shorthand Reporter
 19       and Notary Public of the State of New
 20       York.
 21                     *     *     *
 22
 23
 24
 25

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 3 of 28 PageID: 3888


                                                     Page 2                                             Page 4
      1 APPEARANCES:
      2
                                                               1         THE VIDEOGRAPHER: We are going
      3  ZARWIN BAUM DEVITO KAPLAN SCHAER                      2     on the record at 8:27 a.m. on
         TODDY P.C.
      4   Attorneys for Plaintiffs
                                                               3     May 21st, 2019. Please note that the
            1818 Market Street                                 4     microphones are sensitive and may pick
      5     13th Floor
            Philadelphia, Pennsylvania 19103
                                                               5     up whispering and private
      6     (267)765-7341                                      6     conversation. Please place all cells
      7  By: EITAN D. BLANC, ESQ.
            edblanc@zarwin.com
                                                               7     away from the microphones as they can
      8                                                        8     interfere with deposition audio.
      9
         JENNER & BLOCK LLP
                                                               9     Audio and video recording will
     10  Attorneys for Defendant Bath Iron                    10     continue to take place unless all
         Works Corporation
     11     353 N. Clark Street                               11     parties agree to go off the record.
            Chicago, Illinois 60654                           12         This is media unit 1 of the
     12     (312)222-9350
     13  By: WADE THOMSON, ESQ.                               13     video-recorded deposition of Howard N.
            wthomson@jenner.com                               14     Feist taken by counsel for the
     14     MICHAEL A. DOORNWEERD, ESQ.
            mdoornweerd@jenner.com                            15     Defendant in the matter of DVL,
     15                                                       16     Incorporated and DVL Kearny Holdings,
     16
         GIBBONS P.C.                                         17     LLC versus Congoleum Corporation and
     17  Attorneys for Defendant Congoleum                    18     Bath Iron Works Corporation. This
         Corporation and the witness
     18     One Gateway Center                                19     case is filed in the U.S. District
            Newark, New Jersey 07102                          20     Court for the District of New Jersey.
     19     (973)596-4895
     20  By: KEVIN W. WEBER, ESQ.                             21         We are here at the offices of
            kweber@gibbonslaw.com                             22     Jenner & Block, located at 919 Third
     21
     22                                                       23     Avenue, New York, New York. My name
     23                                                       24     is Deverell Write representing
     24
     25                                                       25     Veritext Solutions, and the court
                                                     Page 3                                             Page 5
      1 A P P E A R A N C E S : (Continued)                    1      reporter is Dawn Matera from Veritext
      2                                                        2      Legal Solutions.
      3 Also Present:                                          3          At this time will counsel please
      4   CHRIS O'CONNOR,
                                                               4      state their appearances.
          President and CEO of Congoleum
      5   Corporation                                          5          MR. THOMSON: Wade Thomson and
      6   DEVERELL WRITE,                                      6      Mike Doornweerd on behalf of Defendant
           Videographer                                        7      Bath Iron Works.
      7                                                        8          MR. BLANC: Eitan Blanc on
                 ~oOo~                                         9      behalf of the Plaintiffs.
      8                                                       10          MR. WEBER: Kevin Weber from
      9                                                       11      Gibbons P.C. on behalf of Congoleum
     10                                                       12      and Mr. Feist.
     11
     12
                                                              13          THE VIDEOGRAPHER: Will the
     13                                                       14      reporter please swear in the witness.
     14                                                       15   H O W A R D N. F E I S T, III, having
     15                                                       16   been first duly sworn by Dawn Matera, a
     16                                                       17   Notary Public, was examined and testified
     17                                                       18   as follows:
     18                                                       19   EXAMINATION BY MR. THOMSON:
     19                                                       20      Q. Good morning Mr. Feist, I am
     20
                                                              21   very aware that you've been deposed many
     21
     22                                                       22   times before. But I do want to go over
     23                                                       23   some of the ground rules so we have a
     24                                                       24   good record today. And the most
     25                                                       25   important is that I would ask that we try
                                                                                               2 (Pages 2 - 5)
                                               Veritext Legal Solutions
     www.veritext.com                                                                           888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 4 of 28 PageID: 3889


                                                 Page 14                                             Page 16
      1      A. Yes.                                        1      Q. And was your work pursuant to a
      2      Q. And from roughly the year 2000              2   shared service agreement?
      3   through 2012, you were also an officer of         3      A. The shared service agreement
      4   American Biltrite?                                4   covered like IT services. It covered
      5      A. And they were my employer.                  5   urethane. There was a management fee and
      6      Q. And they were your employer,                6   a personal services agreement. I don't
      7   thank you. And generally speaking, what           7   remember all of the details. The
      8   is the relationship between Congoleum and         8   agreements are publicly available.
      9   American Biltrite, or what was it during          9      Q. Did you receive performance
     10   those 12 years?                                  10   reviews while you were CFO of Congoleum?
     11      A. It goes back before those 12               11      A. Nothing formal I don't believe.
     12   years. So in 1993, '92 or '93, Congoleum         12      Q. In 2012, can you explain why
     13   acquired the Amtico Flooring Division of         13   you ceased being officer of Congoleum?
     14   American Biltrite for a combination of           14      A. Congoleum came out of
     15   cash and stock. And after that                   15   bankruptcy on June 30th, 2010 or July 1st
     16   combination, Roger Marcus, who was CEO of        16   and there was a two-year management
     17   American Biltrite, became CEO of                 17   agreement that basically kept the
     18   Congoleum as well.                               18   existing management structure in place
     19      Q. And at some point Congoleum                19   for two years. And that agreement was
     20   became a publicly traded company,                20   not renewed.
     21   correct?                                         21      Q. And do you have any severance
     22      A. Yes.                                       22   agreement with Congoleum?
     23      Q. What was your role in the                  23      A. No.
     24   public filings for Congoleum from 2003           24      Q. Do you have any pension of any
     25   through to 2010?                                 25   kind with Congoleum?
                                                 Page 15                                             Page 17
      1      A. I was the chief financial                   1      A. Yes.
      2   officer, so I signed off on anything that         2      Q. And when does the pension
      3   was filed in the SEC.                             3   become active?
      4      Q. As a practical matter, when you             4      A. I have a vested benefit that
      5   became employed by American Biltrite did          5   dates back to when I severed employment
      6   you physically move your office?                  6   in 2000.
      7      A. Yes, I actually moved in 1999.              7      Q. And do you have any sense of
      8      Q. Just logistically, what would               8   today's value of that vested benefit
      9   you say your percentage of work for being         9   package?
     10   CFO of Congoleum versus being CFO of             10      A. My pension will be, you know,
     11   American Biltrite, how did that break            11   at age 65, depending on which option I
     12   down?                                            12   take and after my ex-wife gets her piece
     13      A. It was maybe half and half.                13   of it, $18,000 a year.
     14   But there was some overlap too. So               14      Q. And I understand you have an
     15   American Biltrite's results consolidated         15   indemnification agreement with Congoleum;
     16   into those of Congoleum. So it wasn't            16   is that correct?
     17   like they were unrelated companies, they         17      A. Yes.
     18   were, you know, really part of the same          18      Q. And did you ask for that, can
     19   company. Subsidiary/parent relationship.         19   you explain how that came about?
     20      Q. And as I understand it, for                20      A. That was something that the new
     21   some employees or some individuals that          21   directors of Congoleum that were put in
     22   worked for both companies, there were            22   place after, after the bankruptcy,
     23   shared service agreements between the            23   requested.
     24   company, is that correct?                        24      Q. And I understand Congoleum is
     25      A. Yes.                                       25   paying for your expenses for
                                                                                          5 (Pages 14 - 17)
                                          Veritext Legal Solutions
     www.veritext.com                                                                        888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 5 of 28 PageID: 3890


                                                 Page 54                                                Page 56
      1      A. I'm having trouble                          1      Mr. Feist? We can take a break
      2   understanding the question, which                 2      whenever you want.
      3   Congoleum you're talking about in that.           3          THE WITNESS: I'm fine.
      4      Q. Sure. Let's come back to this               4      Q. Mr. Feist, I want to switch
      5   question. But let me do it this way.              5   gears and discuss with you the coverage
      6      A. There was no 1986 Congoleum in              6   action that pitted Congoleum in or around
      7   1955. So it's a little confusing for me           7   the year 2000 against many of its
      8   to answer.                                        8   insurance carriers in a lawsuit in the
      9      Q. Let me go back to this. These               9   State Court in New Jersey. You're
     10   are what you say are rights that                 10   familiar with that, correct?
     11   post-1986 the Congoleum flooring that you        11      A. Yes.
     12   worked for and that's suing Bath Iron            12      Q. And what was your role in
     13   Works in this case, they have rights to          13   Congoleum for the coverage action?
     14   these 1955 policies, correct?                    14      A. I was the chief financial
     15      A. Rights under them, yes.                    15   officer. I was probably the point person
     16      Q. Right. And my question is, as              16   for most of the attorneys.
     17   of 1955, are you aware of whether the            17      Q. Okay. And at that point in
     18   entity that was running, that had this           18   time, during the coverage action,
     19   policy in 1955, whether they did anything        19   Congoleum did not have in-house
     20   other than flooring?                             20   attorneys, correct?
     21          MR. WEBER: Objection to form.             21      A. That's correct.
     22      A. I don't know who the insureds              22      Q. Okay. And so you liaised with
     23   were under that 1955 policy.                     23   outside counsel for the coverage action
     24      Q. You can put that to the side,              24   in your role as CFO for Congoleum,
     25   thanks.                                          25   correct?
                                                 Page 55                                                Page 57
      1          Mr. Feist, are you aware of a              1      A. Yes.
      2   ECRA, E-C-R-A, consent order with New             2      Q. And who was the most involved
      3   Jersey EPA that was entered into in 1986?         3   from Congoleum for the coverage action in
      4      A. I think I know what it is, yes.             4   terms of working with outside counsel, if
      5      Q. Can you tell me what you recall             5   it wasn't you?
      6   about that?                                       6      A. It was me.
      7      A. New Jersey had a law where or               7      Q. So in that role in liaising
      8   has a law, when a property changes hands,         8   with outside counsel, you would review
      9   there has to be a -- you can't sell a             9   pleadings, sometimes before they were
     10   property and dump it on the state. So            10   filed in the coverage action, correct?
     11   there has to be financial responsibility         11      A. Yes.
     12   for the cleanup of the property. And I           12      Q. We will get to this in more
     13   don't know exact particulars, but it had         13   detail, but at some point Congoleum filed
     14   to do with the fact that the property was        14   for bankruptcy after the coverage action
     15   sold and there was somebody in a position        15   had been filed, right?
     16   to do any work that might be needed.             16      A. Yes.
     17      Q. And who would have been                    17      Q. And what is your understanding
     18   involved in negotiating or amending that         18   of the relationship to Congoleum's
     19   transfer of that liability as part of the        19   bankruptcy in the 2000's to the coverage
     20   1986 agreements, if you know?                    20   action?
     21      A. It would have been an attorney.            21          MR. WEBER: I will object to the
     22   I'm not sure. Maybe Russ. But I'm not            22      form.
     23   sure.                                            23      A. They were largely intertwined.
     24          MR. THOMSON: We've been going             24   The lack of insurance coverage is what
     25      about an hour, are you okay,                  25   forced Congoleum into bankruptcy. That's
                                                                                           15 (Pages 54 - 57)
                                          Veritext Legal Solutions
     www.veritext.com                                                                          888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 6 of 28 PageID: 3891


                                                Page 58                                               Page 60
      1   probably the simplest answer.                    1   was seeking coverage, correct?
      2      Q. From your perspective, do you              2      A. As part of resolving it, of
      3   know how the coverage action ended for           3   course, we wanted to get whatever
      4   Congoleum?                                       4   environmental coverage we could be
      5      A. Well, it ended when the                    5   entitled to.
      6   bankruptcy was confirmed, I guess.               6      Q. So the answer to my question is
      7      Q. And part of what Congoleum was             7   yes, part of the coverage action was
      8   seeking coverage for in the coverage             8   because Congoleum was seeking coverage
      9   action was for environmental claims              9   for environmental actions, yes or no?
     10   against Congoleum, correct?                     10           MR. WEBER: Object to the form.
     11      A. We're seeking to -- I mean, it            11           You can answer.
     12   was really driven by the asbestos. But          12      A. I'm not sure I would agree with
     13   obviously we wanted to keep whatever            13   that, because I would say if there had
     14   insurance rights we could keep.                 14   not been disputes over asbestos coverage,
     15      Q. Mr. Feist, I appreciate that.             15   there would not have been a coverage
     16   I ask that you answer my questions and          16   action.
     17   the day will go a lot quicker. Part of          17      Q. I appreciate that. But once
     18   what Congoleum was seeking coverage for         18   there was a coverage action, Congoleum
     19   in the coverage action was for                  19   brought its disputes for environmental
     20   environmental claims against Congoleum,         20   liabilities into the coverage action,
     21   correct?                                        21   yes?
     22      A. The coverage action was seeking           22      A. Yes, it included all insurance
     23   to clarify the insurance contracts              23   rights.
     24   without respect to the specific                 24      Q. Including claims for
     25   liabilities.                                    25   environmental coverage, correct?
                                                Page 59                                               Page 61
      1      Q. And part of the disputes with              1      A. Yes.
      2   its insurers that led to Congoleum filing        2      Q. I am going to hand you what
      3   the coverage action was because there was        3   we're marking as Feist Exhibit 5.
      4   disputes concerning coverage that                4          (Feist Exhibit 5, Document
      5   Congoleum was seeking for environmental          5      entitled "First Amended Answer,
      6   claims against Congoleum, correct?               6      Counterclaim, Cross-Claim, Third-Party
      7      A. I wouldn't agree with the way              7      Complaint and Jury Demand", was so
      8   you put that.                                    8      marked for identification, as of this
      9      Q. Well, let's look at -- why                 9      date.)
     10   would you not agree with that?                  10      Q. Mr. Feist, I've handed you
     11      A. Because it wasn't --                      11   Feist Exhibit 5, and that is a pleading
     12           THE WITNESS: Can you reread the         12   from the coverage action entitled "First
     13      question.                                    13   Amended Answer, Counterclaim,
     14           (Record read.)                          14   Cross-Claim, Third-Party Complaint and
     15      A. Yeah, so it was disputes                  15   Jury Demand." And if you flip to page 3,
     16   related to coverage of asbestos. First          16   you could see this was filed by Congoleum
     17   of all, it was the insurers that                17   by and through its attorneys Dughi Hewit.
     18   initiated the coverage action for the one       18   Do you see that?
     19   thing. And it was disputes over the             19      A. Yes.
     20   coverage for asbestos claims that was           20      Q. And this document, page 34, was
     21   driving that litigation.                        21   filed on February 28th, 2002. Are you
     22      Q. I appreciate that. But also               22   familiar with this document?
     23   part of that litigation, whatever you           23      A. I haven't seen it in a long
     24   want to say was driving it, were                24   time, but I have seen it before.
     25   environmental claims for which Congoleum        25      Q. Generally speaking, for a
                                                                                          16 (Pages 58 - 61)
                                          Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 7 of 28 PageID: 3892


                                                 Page 62                                                Page 64
      1   pleading of this nature in the coverage           1   predecessors."
      2   action, would you have seen it before it          2         Do you see that?
      3   was filed?                                        3      A. Yes.
      4      A. Yes.                                        4      Q. And as you sit here today, do
      5      Q. Flip to page 8, please, of this             5   you believe that representation made to
      6   document. And as I read the title, this           6   the Court is false in any way?
      7   was both an answer to a complaint, but            7         MR. WEBER: Objection to form.
      8   also there were counterclaims, and this           8      A. No.
      9   may get to the point you were making              9      Q. And at this time, right, you
     10   earlier, that under the introduction it          10   had the binder of the 1986 documents
     11   states it's a civil action for                   11   available to you, correct?
     12   declaratory relief against the                   12      A. Yes.
     13   Plaintiffs, right?                               13      Q. And you also had detailed
     14          So in short, Congoleum was                14   information about Congoleum's corporate
     15   seeking an action against its insurance          15   history, correct?
     16   carriers to provide coverage, right?             16      A. Yes.
     17      A. I'm sorry, say that again.                 17      Q. Including you had provided the
     18      Q. Yeah, it's a generalized                   18   insurers detailed information regarding
     19   question. I don't mean to ask you for a          19   Congoleum's corporate history and a
     20   legal. You understood, to your point,            20   notebook that contained the corporate
     21   the insurers had initiated the coverage          21   history; is that right?
     22   action, correct?                                 22      A. I don't recall that.
     23      A. Yes.                                       23      Q. I am going to hand you as Feist
     24      Q. And then Congoleum countersued             24   Exhibit 6, which amazingly was also Feist
     25   against them for coverage, correct?              25   Exhibit 6 in August 23 of 2003.
                                                 Page 63                                                Page 65
      1      A. Well, to include all of the                 1          (Feist Exhibit 6, Document
      2   carriers.                                         2      bearing Bates number CONG_0328620, was
      3      Q. Right.                                      3      so marked for identification, as of
      4      A. Right.                                      4      this date.)
      5      Q. In describing the parties                   5      Q. So we will go back to Exhibit
      6   involved in the counterclaims, if you             6   Feist 5, but just focusing for one second
      7   look at page 9, under Congoleum                   7   to the line of questioning I got into,
      8   Corporation, it's paragraph 6, do you see         8   Mr. Feist, on Feist Exhibit 6, that
      9   that?                                             9   document is a certification that you
     10      A. Yes.                                       10   signed and that was submitted in the
     11      Q. And it reads over onto page 10,            11   coverage action in 2003.
     12   and in 2002 Congoleum filed this document        12          And I just want to draw your
     13   with the Court, which you would have             13   attention first to the first page under
     14   reviewed beforehand, and in the first            14   where it says certification of Howard N.
     15   full sentence on page 10 reads "Congoleum        15   Feist, III, paragraph 1, "I am the chief
     16   is engaged principally in the business of        16   financial officer of Congoleum
     17   manufacturing resilient-sheet and tile           17   Corporation. I am fully familiar with
     18   floor coverings. Congoleum is a                  18   the facts recited herein. I submit this
     19   successor to Congoleum-Nairn, Inc. and           19   certification in opposition to the
     20   Congoleum Industries, Inc., as well as a         20   motions for summary judgment filed by
     21   successor to other corporations using the        21   certain excess insurers."
     22   name Congoleum Corporation and is                22          Do you see that?
     23   entitled to all rights and benefits of           23      A. Yes.
     24   the insurance contracts issued by                24      Q. And to my question, if you
     25   Defendants to such Congoleum                     25   could just flip to where paragraphs 13
                                                                                           17 (Pages 62 - 65)
                                           Veritext Legal Solutions
     www.veritext.com                                                                          888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 8 of 28 PageID: 3893


                                                      Page 66                                                    Page 68
      1   and 14 are. It's on page 6 of the                      1   in the United States or its states or
      2   document, I believe. And there is a                    2   territories abroad," et cetera,
      3   discussion in paragraph 13 about there                 3   et cetera, et cetera, "have alleged that
      4   being meetings in July 2001 among and                  4   Congoleum is liable under," and then it
      5   between Congoleum and some of its                      5   reads various types of claims. Do you
      6   insurers, correct?                                     6   see that?
      7       A. Yes.                                            7      A. Yes.
      8       Q. And at the top of paragraph 14                  8      Q. Okay. And the last sentence of
      9   it reads, your certification reads                     9   that paragraph reads "The underlying
     10   "During the two day meeting Congoleum                 10   environmental claims seek damages and
     11   went to significant effort and expense to             11   other relief for alleged property damage,
     12   provide the insurers with detailed                    12   bodily injury and personal injury as
     13   information regarding its corporate                   13   defined in the policies resulting from
     14   history."                                             14   environmental contamination and/or
     15          Do you see that?                               15   exposures alleged to have occurred in
     16       A. Yes.                                           16   connection with certain sites in New
     17       Q. And sitting here today, do you                 17   Jersey and elsewhere."
     18   recall what that detailed information                 18          Do you see that?
     19   regarding the corporate history was that              19      A. Yes.
     20   was provided to the insurers?                         20      Q. And in paragraph 29, there is a
     21       A. I mean I don't recall                          21   listing of underlying environmental
     22   specifically, but I am sure it would have             22   claims, including, without limitation,
     23   been a history of the business.                       23   ten sites located in New Jersey. Do you
     24       Q. Okay. And in 15 there is a                     24   see that?
     25   reference that Congoleum did several                  25      A. Yeah. They are not all in New
                                                      Page 67                                                    Page 69
      1   other things, conducted a tour of one of               1   Jersey.
      2   its manufacturing facilities and a                     2      Q. Fair point. Ten sites located
      3   notebook that contained, among other                   3   in New Jersey and elsewhere. Thank you
      4   things, corporate history was made                     4   for the correction. Right?
      5   available to the insurers at the meeting.              5      A. Yes.
      6   Do you see that?                                       6      Q. And number 6 there is the
      7      A. Yes.                                             7   Passaic River, correct?
      8      Q. Are you familiar with what that                  8      A. Correct.
      9   notebook was or what it contained                      9      Q. And just back to our earlier
     10   concerning corporate history?                         10   back and forth, these underlying
     11      A. I don't remember what was in                    11   environmental claims, these were part of
     12   that.                                                 12   what Congoleum was seeking coverage for
     13      Q. Okay. You can put Exhibit 6 to                  13   in the coverage action, correct?
     14   the side and focusing back on Feist                   14      A. Well, these were allegations.
     15   Exhibit 5, which is that first amended                15   But to the extent they ultimately
     16   answer. If you could flip, please, to                 16   developed into claims, depending on the
     17   page 16. And right above paragraph 28                 17   facts, you know, we certainly would have
     18   there is a heading that reads "The                    18   wanted to have insurance for them.
     19   Underlying Environmental Claims." Do you              19      Q. Right. So Congoleum's attempt
     20   see that?                                             20   to get coverage for these environmental
     21      A. Yes.                                            21   claims was part of the coverage action,
     22      Q. It says "The United States                      22   right?
     23   Environmental Protection Agency, the New              23          MR. WEBER: Objection to form.
     24   Jersey Department of Environmental                    24          You can answer.
     25   Protection, other governmental agencies               25      A. I guess you could say yes.
                                                                                                 18 (Pages 66 - 69)
                                            Veritext Legal Solutions
     www.veritext.com                                                                                888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 9 of 28 PageID: 3894


                                               Page 70                                              Page 72
      1      Q. Did you have an understanding             1   we had been discussing, generally, EPA
      2   that the Passaic River contamination site       2   requests for information. Do you recall
      3   implicated the Kearny operations of             3   the EPA making a request for information
      4   Congoleum?                                      4   to Congoleum concerning a Martin Aaron
      5          MR. WEBER: Objection to form.            5   company site?
      6          You can answer.                          6      A. I don't.
      7      A. I really didn't know much about           7      Q. And generally speaking, do you
      8   the Passaic River site other than it had        8   recall what the Martin Aaron company site
      9   been identified. It was not, you know,          9   was?
     10   we were dealing with 100,000 asbestos          10      A. I don't.
     11   lawsuits. This was not big on the radar.       11          MR. THOMSON: Can you please
     12      Q. Big enough for your attorneys            12      mark this as Exhibit 7.
     13   to put it in a complaint that it filed         13          (Feist Exhibit 7, Document
     14   with the Court, right?                         14      bearing Bates number DH&D-BIW-026594,
     15          MR. WEBER: Objection.                   15      was so marked for identification, as
     16      A. Well, sure.                              16      of this date.)
     17      Q. And to be clear, when, if you            17      Q. Exhibit 7, Mr. Feist, contains
     18   recall, did you first become aware that        18   a cover letter dated August 15th, 2003
     19   the U.S. EPA was considering Congoleum as      19   and it's from the law firm of Dughi Hewit
     20   a potential responsible party as part of       20   to New Jersey's -- or sorry, to the U.S.
     21   the Passaic River Superfund for                21   EPA. Do you see that?
     22   contamination stemming from Kearny, New        22      A. Yes.
     23   Jersey?                                        23      Q. And enclosed it states on the
     24      A. I know there was an inquiry              24   first page of this letter, number 1 is a
     25   from the EPA, I don't remember the date        25   response to a 104(e) request for Sid
                                               Page 71                                              Page 73
      1   of it.                                          1   Nayar information. Number 2 is corporate
      2      Q. And do you know in what                   2   history of Congoleum. Do you see that?
      3   capacity you would have been made aware         3      A. Yes.
      4   of inquiries, generally speaking, from          4      Q. Okay. Now, if you flip over to
      5   the EPA concerning potential                    5   the enclosed response of Congoleum
      6   contamination allegations concerning            6   Corporation to 104(e), it's the third
      7   Congoleum?                                      7   page of the document I handed you.
      8      A. We got a letter from the                  8      A. Sorry, which page?
      9   attorneys for the audit every year              9      Q. The third page.
     10   identifying any contingent liabilities         10           MR. WEBER: 099, right?
     11   that would have warranted disclosure. So       11           MR. THOMSON: Yes. Take the
     12   if it had been in that letter, I would         12      first page and just flip the first
     13   have seen it.                                  13      page back. There you go.
     14           MR. THOMSON: Why don't we go           14      Q. The response of Congoleum
     15      off the record and take a quick             15   Corporation to the 104(e) request for
     16      five-minute break.                          16   information. Generally speaking, do you
     17           THE VIDEOGRAPHER: The time on          17   have an understanding of what a 104(e)
     18      the video monitor is 9:44 a.m. We are       18   request is?
     19      off the record. This ends media 1.          19      A. Just that it's an EPA request
     20           (Off the record.)                      20   for information. Nothing beyond that.
     21           THE VIDEOGRAPHER: We are back          21      Q. And if you flip -- now I am
     22      on the record. The time on the video        22   going to look at the Bates numbers,
     23      monitor is 9:53 a.m., and this starts       23   right, so this is 9099. If you flip two
     24      media 2.                                    24   pages back to 9101, there is a question
     25      Q. Mr. Feist, prior to our break            25   at the top of that page. It's Q1 and
                                                                                        19 (Pages 70 - 73)
                                         Veritext Legal Solutions
     www.veritext.com                                                                       888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 10 of 28 PageID: 3895


                                                   Page 98                                               Page 100
       1      A. He was an attorney at Gilbert                1   settlements with the insurance carriers,
       2   Heintz.                                            2   the insurance carriers obviously want the
       3      Q. And one law firm that I didn't               3   policies to be completely extinguished.
       4   check the box on. What did you                     4   The legal team that we had did not
       5   understand Gilbert Heintz to be in                 5   appreciate Congoleum's history. So when
       6   Congoleum's bankruptcy?                            6   it came time to actually draft the
       7      A. I call them legal strategy.                  7   settlement documents, they needed to be
       8   They were kind of a boutique firm that             8   educated on the history.
       9   dealt with asbestos insurance matters.             9      Q. Makes sense. To your point
      10      Q. If you look at the second                   10   about insurance carriers wanting to
      11   e-mail from the top, the subject line             11   extinguish the, I don't want to put words
      12   there is Congoleum pre-1986 policies. Do          12   in your mouth.
      13   you see that?                                     13      A. The policy.
      14      A. Yup.                                        14      Q. The policy, right. You
      15      Q. And you were included on that               15   understand that the common phrasing of
      16   one. And then when you send an e-mail to          16   that in a bankruptcy is a buyback of a
      17   Mr. Feldman on September 15th, 2005, it's         17   policy, correct?
      18   the same subject. And you have an                 18      A. Yes.
      19   attachment titled "Congo Corporate                19      Q. And in terms of the insurers
      20   Structure History pdf." Do you see that?          20   wanting to extinguish those rights, what,
      21      A. Yes.                                        21   if anything, does that have to do with
      22      Q. And if you look at the                      22   the corporate history of Congoleum?
      23   attachment, there is a bunch of                   23      A. Because Congoleum could only
      24   handwriting. Do you see that?                     24   offer up its rights under these policies,
      25      A. Yes.                                        25   and not all rights under the policies.
                                                   Page 99                                               Page 101
       1      Q. Do you recognize that?                       1      Q. And how did you come to that
       2      A. Yes.                                         2   understanding?
       3      Q. And what is that document?                   3      A. Maybe, I'm not sure --
       4      A. It's the historical file that I              4      Q. How did you come to the
       5   had of these transactions.                         5   understanding of what rights --
       6      Q. Do you know whose notes these                6      A. You can't sell something that
       7   are?                                               7   doesn't belong to you.
       8      A. It says I had it from Tony                   8      Q. So first grade is what you're
       9   Harwood at Patterson bell nap, who got it          9   saying?
      10   from Al DiMillo.                                  10      A. Yeah.
      11      Q. Do you know who Al DiMillo is?              11      Q. As of this time, 2005, you
      12      A. I think he was old Congoleum's              12   still had available to you the actual
      13   tax guy.                                          13   1986 transaction documents, correct?
      14      Q. Do you remember why you were                14      A. Yes.
      15   sending this to your outside attorneys in         15      Q. You can put that document to
      16   September of 2005?                                16   the side. I am going to hand you what we
      17          MR. WEBER: Just object to                  17   are marking as Feist Exhibit 11.
      18      the -- well, I will give the witness           18           (Feist Exhibit 11, Excerpts from
      19      an instruction not to disclose a               19      privilege log provided by Congoleum,
      20      communication from your attorney. If           20      was so marked for identification, as
      21      you can do so without -- if you can            21      of this date.)
      22      answer the question without doing so,          22      Q. You'd better get your glasses
      23      you may.                                       23   out for this one. So Mr. Feist, I will
      24      A. I think generally, Congoleum's              24   direct and make sure to read to you
      25   history is complicated. In negotiating            25   entries because of the small font here.
                                                                                            26 (Pages 98 - 101)
                                             Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 11 of 28 PageID: 3896


                                                  Page 102                                               Page 104
       1          What I've handed you is                     1      Q. And if you look down, two
       2   excerpts from a privilege log provided by          2   entries below that, on September 28th,
       3   Congoleum in this matter. Do you have a            3   2005, entry 979, there is an e-mail that
       4   general understanding of what a privilege          4   has a different subject header, Congoleum
       5   log is?                                            5   transactions. And you are one of the
       6      A. Yes.                                         6   people who receives an e-mail from Don
       7      Q. So what we did is we took the                7   Golemme, and then there is a bunch of
       8   table they provided us and put it in               8   outside counsel. And that document is
       9   chronological order for excerpts that I            9   described as an attorney/client
      10   am going to ask you about. Without                10   communication regarding Congoleum
      11   regard to this document right now, do you         11   transactions and the availability of such
      12   recall there generally being a question           12   documents. Do you see that?
      13   about availability of corporate history           13      A. Mm-mmm.
      14   docs in the fall of 2005?                         14      Q. And there is another one on
      15      A. A question about availability?              15   September 28th, 2005, entry 1722, at the
      16      Q. Yes.                                        16   very bottom of this page. Do you see
      17      A. No. I mean, not -- I knew what              17   that?
      18   we had. The attorneys might not have              18      A. Yup.
      19   known something was available until they          19      Q. And then I won't go through all
      20   asked the right person.                           20   of them, Mr. Feist, other than to say if
      21      Q. Perfectly understandable. So                21   you look on page 2, and pretty much from
      22   if you look at kind of midway down the            22   the top of that page to the second to
      23   page, and if you see the numbers in the           23   last entry, about nine entries, all from
      24   left column are not consistent. What is           24   September 2005 in which you're copied,
      25   consistent is the sort date, the second           25   and the communications are described as
                                                  Page 103                                               Page 105
       1   column of dates.                                   1   attorney/client communications regarding
       2           So if you look at 9/15/2005,               2   Congoleum transactions and availability
       3   which is several entries, but the entry I          3   of such documents. Do you see those?
       4   am looking at is 1720. Do you see that             4      A. Yes.
       5   entry?                                             5      Q. The one exception to that is
       6      A. Yes.                                         6   entry 1725 on 9/29/2005, the description
       7      Q. And the e-mail subject is                    7   is listed as attorney/client
       8   Congoleum pre-1986 policies. The e-mail            8   communication regarding Congoleum's
       9   is from you to Mr. Feldman, and I believe          9   corporate history, okay.
      10   this is a document we were just looking           10           So we've now looked at entries
      11   at, and the description of that document          11   representing over 14 e-mails, including
      12   from Congoleum attorneys is                       12   you and outside counsel, about Congoleum
      13   attorney/client communications regarding          13   history and Congoleum transactions in
      14   Congoleum's corporate history and the             14   September of 2005. Mr. Feist, you don't
      15   availability of such documents. Do you            15   have any reason to doubt that you were
      16   see that?                                         16   included on that many e-mails, at least,
      17      A. Yes.                                        17   in September of 2005 regarding those
      18      Q. And then right below that, also             18   subjects, do you?
      19   on September 15th, there is another               19      A. No.
      20   e-mail entry, 1721, also the same                 20      Q. And do you recall being
      21   subject, attorney/client communication            21   included in several more e-mails in
      22   regarding Congoleum's corporate history           22   October of 2005 concerning Congoleum's
      23   and availability of documents. Do you             23   corporate history?
      24   see that?                                         24      A. I don't specifically recall it.
      25      A. Yes.                                        25      Q. If you look at page 3 of the
                                                                                          27 (Pages 102 - 105)
                                            Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 12 of 28 PageID: 3897


                                                 Page 106                                               Page 108
       1   document I just handed you. It starts at          1   exposure?
       2   the very top, the first entry 885, date           2           MR. WEBER: So I need to give
       3   October 7th, 2005, the e-mail is from             3      the witness an instruction. The
       4   you. The subject matter is Congoleum              4      substance of negotiations with the
       5   transactions. The document is described           5      carriers is protected by more than one
       6   attorney/client communication regarding           6      confidentiality order. So you're not
       7   Congoleum transactions and the                    7      to disclose the substance of specific
       8   availability of such document. Do you             8      negotiations with the carrier. But if
       9   see that?                                         9      you can answer Mr. Thomson's question
      10      A. Yes.                                       10      in a more general sense, you may do
      11      Q. And the next one, two, three,              11      so.
      12   three entries below that are all from            12           Do you need the question read
      13   October -- well, let's do them one by            13      back?
      14   one, 1728, the very next one, 10/17, the         14           THE WITNESS: Yes, I do.
      15   e-mail subject is now Congoleum, between         15           (Record read.)
      16   you and Mr. Feldman. And that is                 16      A. Generally, Century and any
      17   described, again, the same way, correct?         17   carrier would want to extinguish as much
      18      A. Yes.                                       18   liability as possible. Not just
      19      Q. The next entry is 887, this one            19   asbestos, but also environmental and of
      20   October 13th, 2005, the e-mail subject is        20   course for everybody. We were trying to
      21   forward bound volume index, this is from         21   keep as much coverage as possible.
      22   you to Mr. Golemme. And it's listed as           22      Q. And do you recall, sitting here
      23   attorney/client communication regarding          23   today, some of the specific settlement
      24   Congoleum transactions and the                   24   negotiations, without disclosing them,
      25   availability of such documents, and there        25   concerning settlement, the settlement
                                                 Page 107                                               Page 109
       1   is no attorney included on here.                  1   with Century and Congoleum as it relates
       2          Generally speaking, do you                 2   to environmental exposure?
       3   recall what the bound volume index was            3       A. No.
       4   that you were referring to?                       4       Q. But suffice it to say when the
       5      A. I don't. But it probably was                5   settlement agreement between Congoleum
       6   the 1986, you know, given this e-mail and         6   and Century was ultimately signed by you
       7   the nature of the questions. I don't              7   in 2006, that extinguished any ability
       8   think -- but I am just guessing.                  8   for anyone to go after Century for
       9      Q. So it could be the bound                    9   environmental claims, correct?
      10   volumes that you still had in your               10          MR. WEBER: Objection to form.
      11   possession at that time of the '86 deals?        11          You can answer.
      12      A. Yes.                                       12       A. Extinguished Congoleum's
      13      Q. I am going to jump forward to              13   rights. I don't think it extinguished
      14   November of 2005. And a slightly                 14   anybody else's rights.
      15   different topic, Mr. Feist. Do you               15       Q. Congoleum -- Century bought
      16   recall having e-mail communications with         16   back the policies, correct?
      17   your outside attorneys concerning                17       A. They bought back Congoleum's
      18   environmental exposure issues and the            18   rights under the policies. Not the
      19   Century settlement?                              19   rights of other insureds, as I understand
      20      A. Yes.                                       20   it.
      21      Q. And if you can, without                    21       Q. We will get back to that. But
      22   disclosing attorney/client                       22   certainly as it relates to Congoleum and
      23   communications, what was the issue               23   Century, Congoleum, as part of settlement
      24   between Century and Congoleum relating to        24   with Century, negotiated for its
      25   the settlement and environmental                 25   environmental rights to be extinguished,
                                                                                         28 (Pages 106 - 109)
                                           Veritext Legal Solutions
     www.veritext.com                                                                           888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 13 of 28 PageID: 3898


                                                Page 110                                              Page 112
       1   correct?                                         1   the settlement with Century and
       2       A. Yes.                                      2   Congoleum, do you recall that being an
       3       Q. If you look at Exhibit 11,                3   issue of discussion with Century during
       4   again, please, - and kind of the middle          4   the settlement negotiations?
       5   of the page starting on November 17th,           5          MR. WEBER: Objection. Sorry,
       6   2005, entry 1758, the e-mail subject is          6      let me hear the question read back.
       7   environmental exposure site info for Ace.        7          (Record read.)
       8   Do you see that?                                 8          MR. WEBER: You can answer that
       9       A. Yes.                                      9      yes or no.
      10       Q. And you're included there. And           10      A. I'm not sure I can, no. I
      11   it's described as attorney forward of           11   mean, it was an element that needed to
      12   settlement communications with Century          12   be -- you know, again, we could not sell
      13   withheld pursuant to the 2002 protective        13   back something that didn't belong to us.
      14   order. Do you see that?                         14   Century needed to understand why that was
      15       A. Yes.                                     15   the case. So there was a lot of
      16       Q. And without going through them           16   education around the corporate history
      17   in detail, Mr. Feist, if you look at the        17   that had to take place.
      18   next one, two, three, four, five entries,       18      Q. In terms of understanding the
      19   those are all entries in which you're           19   intent of Century and Congoleum in
      20   included on communications in November of       20   reaching that agreement, would the
      21   2005 relating to Congoleum exposure site        21   communications with Century prior to that
      22   info and environmental exposure, correct?       22   settlement shed light on that subject of
      23       A. Yes.                                     23   what the parties' intents were concerning
      24       Q. The last one, 1766, dated                24   whose rights were being extinguished?
      25   November 21st, 2005 is an e-mail directly       25          MR. WEBER: Objection to form.
                                                Page 111                                              Page 113
       1   between Norman Spindel at Lowenstein and         1      A. Sorry, say that again?
       2   Tancred Schiavoni at O'Melveny. Do you           2      Q. The communications that you
       3   see that?                                        3   were involved in between Century and
       4      A. Yes.                                       4   Congoleum, right, these ones that I am
       5      Q. And you were copied on that,               5   not allowed to ask you about, or you're
       6   right?                                           6   not allowed to answer, right, those would
       7      A. Yes.                                       7   shed light on what the parties' intent
       8      Q. The subject is Congoleum                   8   were concerning the extinguishing of
       9   environmental site info for Century.             9   rights for various parties, right?
      10   Sitting here today, do you recall if you        10          MR. WEBER: Objection to form.
      11   were involved in the negotiations or            11      A. Well, the documents, you've
      12   communications at least directly with           12   seen the history. I don't think --
      13   Century's attorney Tancred Schiavoni?           13   again, the insurance companies would have
      14      A. I was not negotiating with him            14   wanted as broad a release as possible.
      15   directly. But that would have been done         15   And we would have wanted to limit that,
      16   by the attorneys.                               16   we, as Congoleum at the time, would have
      17      Q. Do you have a recollection as             17   wanted to limit that release to what we
      18   you sit here today why you would have           18   had the rights to release.
      19   been copied on one of those e-mails with        19      Q. Why would you want to limit it
      20   outside counsel for Century?                    20   to --
      21      A. Well, because they were keeping           21      A. Because we couldn't sell
      22   me informed.                                    22   something that didn't belong to us.
      23      Q. And to your point, just a                 23      Q. And to be clear, the
      24   couple of answers ago, whether the rights       24   communications between you and your
      25   of other people were extinguished through       25   attorneys and Century, that would shed
                                                                                       29 (Pages 110 - 113)
                                           Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 14 of 28 PageID: 3899


                                               Page 118                                               Page 120
       1   regarding Congoleum's corporate history.        1   probably shouldn't even try to speculate
       2   Do you see that?                                2   on it.
       3      A. Yes.                                      3      Q. Okay. Let's put that aside
       4      Q. Okay. And then the one                    4   then. So are you saying that you're not
       5   exception, entry 2203, from August 2nd,         5   going to speculate because it would
       6   2006, the e-mail was described as               6   disclose attorney/client communications?
       7   attorney/client communication regarding         7      A. Right. I mean, I can tell you
       8   Congoleum's corporate history and               8   that I recognize that some of these
       9   availability of such documents. Do you          9   entities listed in the attachments were
      10   see that?                                      10   subsidiaries of 1986 Congoleum and some
      11      A. Yes.                                     11   were not. Somebody obviously had an
      12      Q. And generally speaking, as of            12   interest in knowing who they were.
      13   August 2nd, 2006, do you recall there          13      Q. Let's go back to Exhibit 11,
      14   being any issue about availability of          14   which is that privilege log, please. And
      15   documents?                                     15   if you go to page 6 of 9 of the document.
      16      A. I think they asked if documents          16   Just to advance us forward, 2257, the
      17   were available. We provided them what we       17   middle of the page, from August 4th,
      18   had.                                           18   2006, e-mail subject, a letter, a bunch
      19      Q. Would you have provided your             19   of attorneys there, and you're copied on
      20   outside counsel the 1986 deal documents?       20   it. And it's described as an
      21          MR. WEBER: Objection to form.           21   attorney/client communication regarding
      22      A. I think I made them available.           22   Congoleum's corporate history.
      23   I think that e-mail that said index of         23           And then the next one, the
      24   binder said here's what we got.                24   bottom of this page, is 2393. From
      25      Q. Okay. I am going to hand you             25   August 9th, 2006. The subject is
                                               Page 119                                               Page 121
       1   what we are marking as Feist Exhibit 13.        1   Congoleum. The e-mail is from Russell
       2           (Feist Exhibit 13, Document             2   Hewit to you and several other attorneys.
       3      bearing Bates number CONG_0220713, was       3   And it's described as attorney/client
       4      so marked for identification, as of          4   communication concerning settlement talks
       5      this date.)                                  5   with Century concerning corporate
       6      Q. Exhibit 13, Mr. Feist, is an              6   history. Do you see that?
       7   e-mail from Russell Hewit to somebody at        7      A. Yes.
       8   Covington, as well as you. Do you see           8      Q. And can you tell me what you
       9   that at the top of the e-mail?                  9   recall about settlement talks with
      10      A. Yes.                                     10   Century regarding Congoleum's corporate
      11      Q. And the communications are               11   history?
      12   redacted. The subject is Congoleum             12          MR. WEBER: Sorry, again, can I
      13   Corporation subsidiaries. And then there       13      have the question read back, please.
      14   is a list of attachments, okay? And if         14          (Record read.)
      15   you flip to the attachments, there is          15          MR. WEBER: I'm sorry, I think
      16   various, what to me looked like printouts      16      that one includes information
      17   of State of Delaware, inquiries of             17      protected by the confidentiality
      18   entities incorporated in the State of          18      order.
      19   Delaware. Does that seem right to you?         19      Q. Are you taking your attorney's
      20      A. Yes.                                     20   advice and refusing to disclose the
      21      Q. And generally speaking, do you           21   content of those discussions?
      22   have an understanding of what you all          22      A. I don't recall them
      23   were looking at these for at the time?         23   specifically, so...
      24      A. I guess they were trying to --           24      Q. Would reviewing these e-mails
      25   I don't know. It's redacted, so I              25   concerning the corporate history in 2006,
                                                                                       31 (Pages 118 - 121)
                                          Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 15 of 28 PageID: 3900


                                                Page 122                                             Page 124
       1   when you were negotiating the settlement         1   communications in some time, correct?
       2   with Century, would those e-mails help           2      A. If I saw them -- I don't recall
       3   refresh your recollection as to the              3   the communications specifically. If I
       4   parties' discussions concerning                  4   saw them, then I could try to make a
       5   settlement talks in Congoleum's corporate        5   conclusion about that.
       6   history?                                         6      Q. Let's look at entry 2483, which
       7      A. They would. But they might                 7   is on page 7 of 9, please. It's in the
       8   still be attorney/client privilege or            8   middle of the page there. So now we're
       9   negotiation. Without seeing them, I              9   at August 17th, 2006. And again, an
      10   don't know what they are going to say or        10   e-mail from you to Russell Hewit and
      11   what the rules might be for them.               11   other attorneys for Congoleum. And it's
      12      Q. I appreciate that. Do you                 12   described as attorney/client
      13   think the communications between Century        13   communication regarding Congoleum
      14   and Congoleum in 2006, whether it was           14   corporate history. Do you see that?
      15   e-mail communications or oral                   15      A. Yes.
      16   communications, do you think knowing what       16      Q. And is it fair to say,
      17   those communications were would shed            17   Mr. Feist, we looked at at least over a
      18   light on the context of actual                  18   dozen or about a dozen entries in August
      19   settlement?                                     19   2006, prior to your submission of the
      20           MR. WEBER: Objection to form.           20   declaration, concerning corporate
      21           THE WITNESS: I'm sorry, repeat          21   history, is it fair to say that through
      22      that question, please?                       22   those communications you came to feel
      23           (Record read.)                          23   comfortable with the representation to
      24           MR. WEBER: Just note my                 24   the Bankruptcy Court that Congoleum was
      25      objection.                                   25   the successor to Congoleum-Nairn?
                                                Page 123                                             Page 125
       1      A. I'm not sure I understand the              1          MR. WEBER: Objection to form.
       2   context -- I'm not sure I understand the         2          THE WITNESS: Could you repeat
       3   question.                                        3      the question.
       4      Q. If I wanted to understand, oh,             4          (Record read.)
       5   here's a deal between Congoleum and              5      A. I was comfortable that what I
       6   Century, right, the months of                    6   stated in my declaration was correct.
       7   negotiations, right, knowing what was            7      Q. And so in August 2006, when you
       8   said back and forth, that would be               8   submitted your declaration to the
       9   helpful to knowing what the deal was,            9   Bankruptcy Court concerning the
      10   right?                                          10   settlement between Congoleum and Century,
      11           MR. WEBER: Objection to form.           11   there were several revisions or drafts of
      12      A. I think the deal is the                   12   that declaration, correct?
      13   contract -- the settlement agreement is         13      A. Yes.
      14   the deal.                                       14      Q. And there was also several
      15      Q. Of course it is. Is it your               15   drafts of the settlement agreement which
      16   testimony under oath today, Mr. Feist,          16   you were privy to, correct?
      17   that knowing the communications that went       17      A. Yes.
      18   back and forth between Century and              18      Q. And those draft settlement
      19   Congoleum leading up to the deal wouldn't       19   agreements, fair to say those would shed
      20   shed light on what the intent of the deal       20   light on the intents of the parties
      21   is, is that your testimony?                     21   concerning what was settled and
      22           MR. WEBER: Objection to form.           22   ultimately agreed upon, correct?
      23      A. I don't know.                             23          MR. WEBER: Objection to form.
      24      Q. And you don't know, in part,              24      A. It would shed light on the
      25   because you haven't seen these                  25   wishes of the parties and the
                                                                                       32 (Pages 122 - 125)
                                           Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 16 of 28 PageID: 3901


                                                  Page 126                                              Page 128
       1   compromises. The intent maybe, who                 1   communication regarding draft Feist
       2   knows.                                             2   declaration in support of Century
       3      Q. Do you recall how many drafts                3   settlement.
       4   of your declaration there were in August           4          Kerry Brennan, who you were
       5   2006?                                              5   thinking about or is this somebody
       6      A. No.                                          6   different?
       7      Q. Do you remember who was                      7      A. No, it's somebody different.
       8   involved in reviewing -- let me put it             8      Q. Okay. And do you recall Kerry
       9   this way. Who actually drafted your                9   Brennan's role in your draft declaration?
      10   declaration in August of 2006?                    10      A. I mean, she was Richard's
      11      A. It's like who drafts the New                11   partner and was very active in the case.
      12   York Times. I think the coordinator was           12      Q. Okay. If you flip the page,
      13   probably Erica Carrig at Pillsbury, a             13   please. So now we're on page 8 of 9 of
      14   junior. And Pillsbury submitted the               14   Feist Exhibit 11. The first entry there
      15   stuff, so they kind of controlled the             15   is 2490 from the same date. e-mail
      16   document. But I remember everybody                16   subject is Feist declaration/settlement.
      17   waited on it.                                     17   And now, Kerry Brennan of Pillsbury is
      18      Q. Okay. Let's look at some of                 18   sending it to a much broader audience
      19   the entries and make sure I know who some         19   including Covington attorneys Russ Hewit,
      20   of these names are.                               20   and there is Erica Carrig in the c.c.
      21          If you look at the bottom of               21   group.
      22   page 7 of 9 of Feist Exhibit 11, so if            22      A. Mm-mmm.
      23   you start with fourth from the bottom,            23      Q. Attorney/client communication
      24   entry 2486, August 18th, 2006, do you see         24   regarding draft Feist declaration,
      25   that, draft declaration to support                25   support of motion for approval of Century
                                                  Page 127                                              Page 129
       1   Century settlement?                                1   settlement is the description. And do
       2      A. Yes.                                         2   you recall what, if any, the role of
       3      Q. And Richard Epling from                      3   Covington's attorneys would have been in
       4   Pillsbury sends it to you. And it's                4   your draft declaration?
       5   described as attorney/client                       5      A. To review it from a coverage
       6   communication regarding draft Feist                6   standpoint.
       7   declaration in support of Century's                7      Q. And the same question with
       8   settlement. Do you see that?                       8   Mr. Russell Hewit, do you recall what his
       9      A. Mm-mmm.                                      9   role would have been in regards to your
      10      Q. That's consistent with your                 10   declaration?
      11   recollection that at least the first              11      A. It would also have been
      12   mention of it we see, at least on this            12   coverage and, you know, Russ was familiar
      13   log, is coming from Pillsbury, is that            13   with the corporate history to the extent
      14   consistent with your recollection?                14   anybody is.
      15      A. Yes.                                        15      Q. I won't go through them. But
      16      Q. Okay. The next entry of 2487,               16   then the next entry is at 2492, further
      17   right below it, appears to be just the            17   e-mails on August 18th, and then 2494,
      18   attachment work product regarding draft           18   further e-mails concerning draft Feist
      19   declaration. Below that entry 2488 from           19   declaration.
      20   August 18th, again it's described as              20          If you go down to the next
      21   Feist declaration in support of Century           21   page, page 9 of 9 of Exhibit 11, at the
      22   settlement. This time you send it to              22   very top, the entry is 2512, is now
      23   Kerry Brennan at Pillsbury with a copy to         23   September 15th of 2006. And the subject
      24   Mr. Epling at Pillsbury, and it's                 24   is revised Feist draft. And then there
      25   described as attorney/client                      25   is entry 2514, there is further e-mail
                                                                                          33 (Pages 126 - 129)
                                            Veritext Legal Solutions
     www.veritext.com                                                                           888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 17 of 28 PageID: 3902


                                                   Page 130                                              Page 132
       1   concerning Feist affidavit. And finally             1          THE VIDEOGRAPHER: We are back
       2   2515, September 15th, there is an e-mail,           2      on the record. The time on the video
       3   subject, final version of Feist                     3      monitor is 11:18 a.m. This starts
       4   declaration. Do you see that?                       4      media 3.
       5     A. Yes.                                           5          (Feist Exhibit 14, Notice of
       6     Q. And is that generally                          6      motion in Bankruptcy Court for
       7   consistent with your recollection,                  7      approval of settlement and buyback
       8   Mr. Feist, that there were at least, over           8      agreement, was so marked for
       9   approximately a little less than a month,           9      identification, as of this date.)
      10   there were, you know, six or seven                 10      Q. Mr. Feist, we have been talking
      11   e-mails concerning your draft affidavit.           11   a lot about your August 21st, 2006
      12   Does that sound right to you?                      12   declaration. I am handing you Exhibit
      13     A. That sounds reasonable.                       13   14, and that contains a motion in the
      14         MR. WEBER: I don't want to give              14   Bankruptcy Court for approval of the
      15     a speaking objection, but I think                15   settlement and buyback agreement and
      16     you -- are you talking about the                 16   releases between Congoleum, the Congoleum
      17     Century affidavit or are you talking             17   entities and the Century entities, as it
      18     about a different affidavit? Sorry.              18   states on the first page. Do you see
      19         MR. THOMSON: That's okay.                    19   that?
      20         MR. WEBER: Not my practice to                20      A. Yes.
      21     do speaking objections.                          21      Q. And that's the notice of that
      22         MR. THOMSON: It's a fair                     22   motion. And I will represent to you that
      23     clarification.                                   23   behind the notice, document, or Exhibit
      24     Q. And let's go back to                          24   14 contains the motion submitted by
      25   Mr. Weber's point. In the August 2006              25   Congoleum and some of the exhibits,
                                                   Page 131                                              Page 133
       1   e-mails we went through concerning the              1   including Exhibit A, which is the
       2   Feist declaration that specifically say             2   settlement agreement itself, and Exhibit
       3   they are related to the Century                     3   B, which was your declaration, okay. And
       4   settlement, right? So if you look at                4   we will get to all three of those in
       5   entry 2494, for example, on page 8 of 9,            5   turn.
       6   kind of a third down there, you see that            6          Focusing first on the motion,
       7   from August 18th, 2006?                             7   and the best way to do this, Mr. Feist,
       8      A. Yes.                                          8   at the top of the page, it says page 1 of
       9      Q. So some of those attorneys,                   9   27. If you go two pages back. You're on
      10   right, those are some of the same                  10   the notice right now. I apologize. So
      11   attorneys, Mr. Dolin from Covington,               11   there is the --
      12   et cetera, those are some of the same              12      A. Got it.
      13   attorneys that you were having e-mail              13      Q. So the motion is 1 of 27. Do
      14   exchanges with concerning Congoleum's              14   you see that?
      15   corporate history, correct?                        15      A. Yes.
      16      A. Yes.                                         16      Q. Okay. If you could look to
      17          MR. THOMSON: This is a good                 17   page 4 of 27, please, paragraph 8. First
      18      stopping point. Could we go off the             18   off, you know that the motion for this
      19      record for a couple of minutes and              19   approval of the settlement agreement,
      20      talk at least.                                  20   that was filed by attorneys for
      21          THE VIDEOGRAPHER: The time on               21   Congoleum?
      22      the video monitor is 11:05 a.m., we             22      A. Yes.
      23      are off the record. This ends media             23      Q. And it's dated August 21st,
      24      2.                                              24   2006. Paragraph 8 on page 4 of the
      25          (Off the record.)                           25   motion states "Congoleum and the Century
                                                                                           34 (Pages 130 - 133)
                                             Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 18 of 28 PageID: 3903


                                                 Page 134                                                Page 136
       1   Entities dispute whether and to what              1   assistant vice principal and president
       2   extent a subject policies afford coverage         2   with Resolute Management.
       3   for: (i) all asbestos claims that may be          3          And you understood Resolute at
       4   subject to the Claimant Agreement; (ii)           4   that time was working, representing
       5   all other asbestos claims; and (iii) all          5   Century in regards to its insurance
       6   non asbestos-related claims such as               6   coverage?
       7   environmental and other general liability         7      A. Yes.
       8   claims (the 'Coverage Dispute')."                 8      Q. And if you flip to page 4 of 11
       9          Do you see that?                           9   here, paragraph 7, she writes "As a
      10      A. Yes.                                       10   condition of the Settlement and Buyback
      11      Q. So as defined in the motion,               11   Agreement, Century will pay the
      12   the coverage dispute recognizes that some        12   settlement and buyback amount only if it
      13   of the disputes between Congoleum and            13   can have certainty that the Century
      14   Century included environmental claims,           14   Entities will be released from and have
      15   right?                                           15   injunctive protection against all claims,
      16      A. Yes.                                       16   including non-asbestos claims."
      17      Q. And if you can flip over to --             17          Do you see that?
      18   well, before I get to a different                18      A. Yes.
      19   document. Century's position, the reason         19      Q. And so you understood that was
      20   it was willing to, it would have only            20   part of the settlement agreement, right?
      21   done -- let me start over in English.            21      A. I would defer to the settlement
      22          Do you recall that Century's              22   agreement.
      23   position was it only would have entered          23      Q. Let me strike that. You
      24   this settlement with Congoleum if Century        24   understand that Century's representation
      25   would be protected against future claims         25   to the Court as part of seeking approval
                                                 Page 135                                                Page 137
       1   for both asbestos and non-asbestos                1   of the settlement was the representation
       2   claims?                                           2   that I just made to you, right?
       3          MR. WEBER: Objection to form.              3           MR. WEBER: Objection to form.
       4          You can answer.                            4      A. Yes.
       5      A. I am not following the                      5      Q. Let's go back to the larger
       6   question. Can you repeat it?                      6   exhibit, Exhibit 14, please. And if we
       7      Q. Yeah. So let me get a document              7   could look at paragraph 10 on page 4, 4.7
       8   to make it easier.                                8   from the motion filed by Congoleum.
       9          (Feist Exhibit 15, Document                9   Paragraph 10 says "The parties engaged in
      10      bearing Bates number BATH000036, was          10   lengthy and comprehensive negotiations
      11      so marked for identification, as of           11   regarding the terms of the Settlement
      12      this date.)                                   12   Transactions, and the Settlement and
      13      Q. So Exhibit 15, this is a                   13   Buyback Agreement represents an
      14   declaration in support of Congoleum's            14   arm's-length compromise on the issues of
      15   motion for the approval of the settlement        15   all parties thereto. See declaration of
      16   between Congoleum and Century, right?            16   Howard N. Feist, III attached as Exhibit
      17      A. Yes.                                       17   B."
      18      Q. Okay. And this is filed just               18           Do you see that?
      19   two days later, from your declaration            19      A. Yes.
      20   this one is filed on August 23rd, 2006,          20      Q. Did you have a general
      21   right?                                           21   understanding as to why it was necessary
      22      A. Yes.                                       22   for you to submit a declaration in
      23      Q. And if you go over to the                  23   support of the motion that Congoleum was
      24   second page of this document, Maria              24   filing for approval of the settlement
      25   Matteo Thompson identifies herself as            25   with Century?
                                                                                          35 (Pages 134 - 137)
                                            Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 19 of 28 PageID: 3904


                                                       Page 138                                              Page 140
       1      A. I think generally any facts                       1   understood that as a result of the
       2   that were in a motion had to be supported               2   settlement being entered by the
       3   by declarations from the company. I have                3   Bankruptcy Court, all persons and
       4   signed a ton of these.                                  4   entities who might try to bring claims
       5      Q. If you look at the next page                      5   against Century relating to the policy
       6   here, paragraph 13, and this is all under               6   were enjoined from doing so, correct?
       7   the heading of, paragraph 12 and 13 are                 7           MR. WEBER: Objection to form.
       8   under the heading of "Settlement and                    8      A. I mean, I need to trace back
       9   Buyback Agreement."                                     9   all of the definitions.
      10          The first sentence of paragraph                 10      Q. Okay. I don't want you to do
      11   13, says "Pursuant to the Approval Order               11   that, okay. That will take a long time,
      12   attached to the Settlement and Buyback                 12   all right?
      13   Agreement as Exhibit A, the Settlement                 13      A. Okay.
      14   and Buyback Agreement is to be                         14      Q. But generally speaking, did you
      15   implemented, in part, through the sale of              15   understand that that's the deal with a
      16   the subject policies to Century, pursuant              16   buyback, that Century wanted and Century
      17   to Section 363(b) of the Bankruptcy                    17   got, through the settlement, that nobody
      18   Code."                                                 18   could use the policies, could sue under
      19          Do you see that?                                19   the policies going forward after this
      20      A. Yes.                                             20   settlement?
      21      Q. And I am certainly not asking                    21      A. No, my understanding is Century
      22   for a legal opinion, Mr. Feist, but do                 22   got the liabilities resulting from
      23   you have a general understanding as to                 23   Congoleum's rights under those policies
      24   what that meant?                                       24   people couldn't sue Century for. But I
      25          MR. WEBER: Object to the form.                  25   don't believe rights of others under
                                                       Page 139                                              Page 141
       1          You can answer.                                  1   those policies would be affected.
       2      A. Again, I would go back to, we                     2      Q. And what is that understanding
       3   were selling back our rights and the                    3   based upon?
       4   Bankruptcy Code has got provisions for                  4      A. It was in my declaration.
       5   approving sales like that.                              5      Q. The one from 2006 that we're
       6      Q. And let's jump over to                            6   going to look at?
       7   paragraph 14. The next page, page 6 of                  7      A. Yeah.
       8   27, "The Approval Order also provides                   8      Q. Did you have discussions about
       9   that effective upon the first payment                   9   that understanding of the settlement
      10   date but subject to the satisfaction of                10   agreement with Century?
      11   the conditions precedent to the trigger                11          MR. WEBER: Objection.
      12   date, pursuant to Sections 105(a) and                  12          Just an instruction, you can
      13   306(b) and (f) of the Bankruptcy Code,                 13      answer that yes or no.
      14   all persons and entities who have                      14      A. I didn't negotiate directly
      15   asserted or who might subsequently                     15   with Century. It was all through the
      16   assert, claims, including asbestos                     16   lawyers.
      17   claims, against the Century Entities                   17      Q. Are you aware of whether there
      18   relating to or arising out of the subject              18   were discussions about that aspect of
      19   policies, shall be forever enjoined,                   19   your understanding between Century and
      20   barred and estopped from asserting any                 20   Congoleum?
      21   such claims," et cetera, et cetera.                    21          MR. WEBER: Just yes or no.
      22          Do you see that?                                22      A. Yes.
      23      A. Yes.                                             23      Q. Okay. And do you know who
      24      Q. And fair to say that as                          24   would have had those conversations with
      25   represented here in the order, you                     25   Century concerning that issue in the
                                                                                              36 (Pages 138 - 141)
                                              Veritext Legal Solutions
     www.veritext.com                                                                                888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 20 of 28 PageID: 3905


                                                   Page 150                                                Page 152
       1   which is the Settlement and Buyback                 1   numerals number 8 there, a couple of
       2   Agreement. It's on page 2 of 3 of the               2   lines down, also defined as Congoleum
       3   filing, the term is settlement of policy            3   entities are "The direct or indirect
       4   buyback agreement and release. Do you               4   predecessors, successors and assigns of
       5   see that?                                           5   each of the foregoing persons in their
       6      A. Yes.                                          6   capacities as such and to the full
       7      Q. And just if you go to the last                7   extent, but only to the extent that the
       8   page -- well, I'm sorry, it's not the               8   debtors have power and authority to give
       9   last page, because there are exhibits to            9   the releases set forth in Section 6 on
      10   this too. If you go to page 31 -- 32 of            10   their behalf."
      11   63. That's your signature on behalf of             11          Do you see that?
      12   Congoleum Corporation on August 17th,              12      A. Yes.
      13   2006?                                              13      Q. Did you have any involvement in
      14      A. Yes.                                         14   drafting of that definition?
      15      Q. So let's go on page 6 of 63,                 15      A. I mean, it was drafted by the
      16   under the definitions.                             16   lawyers. I obviously reviewed it.
      17          MR. WEBER: Using the top                    17      Q. Do you recall how that, kind of
      18      numbers?                                        18   why this definition is in the settlement
      19          MR. THOMSON: Yes, 6 of 63, so               19   agreement?
      20      page 5 on the bottom.                           20          MR. WEBER: Objection to form.
      21      Q. So the definition K, for                     21          You can answer.
      22   Congoleum entities, right, it says means,          22      A. No, I mean these are
      23   and then it lists almost 13 different              23   complicated documents that had a lot of
      24   groups. And the first groups were the              24   wordsmithing done.
      25   debtors. And that included Congoleum               25      Q. Do you know whether Century
                                                   Page 151                                                Page 153
       1   Corporation at the time, correct?                   1   asked for this definition to include all
       2      A. I'm sorry?                                    2   of these different parties?
       3      Q. You understood that the                       3          MR. WEBER: Objection to form.
       4   debtors --                                          4      I will direct the witness not to
       5      A. Was Congoleum Corporation, yes.               5      answer.
       6      Q. Right. Number 5, if you read                  6      Q. Are you going to accept your
       7   down a little, a couple of lines,                   7   attorney's --
       8   included the entity Congoleum-Nairn Inc.            8      A. I don't know. I mean I don't
       9   named in the policies and then it lists a           9   know the answer to your question. Not
      10   bunch of policies and then at the very             10   that I don't know if I am going to accept
      11   last line of that page also lists the              11   his advice.
      12   entity Bath Industries, Inc. named in              12      Q. Understood. Fair to say you
      13   several policies. Do you see that?                 13   recall any discussions about why this
      14      A. Yes.                                         14   definition contains the entities it does?
      15      Q. And then reading over to the                 15          MR. WEBER: Just a yes or no.
      16   next page, the second, end of the second           16      A. Yes.
      17   to the top line says "To the full extent,          17      Q. Okay. And are you refusing to
      18   but only to the extent such entities               18   disclose the content of those discussions
      19   conducted, managed, operated or were in            19   per your attorney's instructions?
      20   any way involved in the Congoleum                  20          MR. WEBER: Well, now your
      21   Flooring Business."                                21      question includes both his own
      22           Do you see that?                           22      attorneys and communications with
      23      A. Yes.                                         23      Century's. You might want to clarify.
      24      Q. And the last one I will point                24      Q. You said you recall some
      25   to, if you go down to number 8, Roman              25   discussions concerning which entities are
                                                                                            39 (Pages 150 - 153)
                                             Veritext Legal Solutions
     www.veritext.com                                                                              888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 21 of 28 PageID: 3906


                                                  Page 166                                                Page 168
       1      Q. Besides what you just stated,                1   through them, several different entities,
       2   do you know what individuals, if any,              2   and then second to last line "Bath Iron
       3   would have been the ones to have put this          3   Works Corp. have no responsibility for
       4   general concept that you're talking into           4   any of the liabilities of the Congoleum
       5   the negotiations between Congoleum and             5   Flooring Business."
       6   Century when they were negotiating the             6          Do you see that?
       7   settlement in 2006?                                7      A. Yes.
       8          MR. WEBER: Object to the form.              8      Q. Okay. And fair to say that the
       9      Well, I'm not sure I understood the             9   issue of whether Bath Iron Works had
      10      question, but if you understood it,            10   responsibility for any of the liabilities
      11      you can answer.                                11   of the Congoleum Flooring Business was
      12      A. It wasn't really a negotiation.             12   one of the issues negotiated between
      13   There was drafting to be done that had            13   Century and Congoleum in 2006, right?
      14   to, you know, had to make that happen.            14          MR. WEBER: Objection to form.
      15   And that's what they were trying to do.           15      A. No.
      16   And it's obviously a challenge for a              16      Q. It was not one of the issues
      17   draftsperson.                                     17   that was part of the settlement
      18          But I mean we didn't negotiate,            18   negotiations between Century and
      19   if you give us a little more money we             19   Congoleum?
      20   will sell Bath's rights under the policy.         20      A. I don't think so. Why would it
      21      Q. Just to be clear, the                       21   be?
      22   settlement discussions represented in the         22      Q. Why would it be included in
      23   motion, it went on for years though,              23   this representation?
      24   right? So when you say it wasn't much of          24      A. Only because we had to
      25   a negotiation, I am just trying to                25   delineate between the insurance rights of
                                                  Page 167                                                Page 169
       1   understand, are you saying in general?             1   Congoleum and the insurance rights of
       2      A. I am saying this definition.                 2   others.
       3      Q. I got it. Okay. Understood.                  3      Q. Where does it say anything
       4   But to be clear, if we wanted to find out          4   about insurance rights in rep I for
       5   whether this issue, iterations of this             5   Congoleum?
       6   definition, for example, what went in,             6      A. Because the liabilities give
       7   what people's wishes were and compromises          7   rise to the insurance rights. So you
       8   were, those would be in the drafts that            8   can't say that you're entitled to the
       9   were exchanged between Century and                 9   insurance without also saying that the
      10   Congoleum, correct?                               10   other potentially insured party is not
      11      A. Without looking -- I don't know             11   liable.
      12   whether it was discussed with the                 12      Q. Right. So once you say, if you
      13   attorneys. I'm not sure what you would            13   say you're entitled to certain insurance,
      14   find in there.                                    14   you're also acknowledging that you're
      15      Q. But if we had a question about              15   entitled, that you're responsible for the
      16   what this stuff meant and we wanted to            16   liability for which you're getting a
      17   see what people were bargaining for,              17   coverage, right?
      18   right, those drafts and those                     18           MR. WEBER: Objection to form.
      19   communications we were talking about              19      A. Yes.
      20   between Congoleum and Century, that's             20      Q. With regard to rep and warranty
      21   what would shed light on it, right?               21   I, do you recall any specific discussions
      22          MR. WEBER: Objection to form.              22   concerning that rep?
      23      Q. So let's look at rep I, please,             23      A. No.
      24   on page 25 of 63. The debtors represent           24      Q. Lets look at rep K here. Let's
      25   and warrant that, I am not going to read          25   go back to I actually for one second. So
                                                                                           43 (Pages 166 - 169)
                                            Veritext Legal Solutions
     www.veritext.com                                                                             888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 22 of 28 PageID: 3907


                                                 Page 170                                               Page 172
       1   that last line, so Congoleum's                    1      Q. I don't want to dwell on it,
       2   representing and warranting that Bath             2   but the definition we had looked at on
       3   Corp. has no responsibility for any of            3   page 7 of 13, when it discussed the
       4   the liabilities of the Congoleum Flooring         4   Congoleum Flooring Business rep or
       5   Business, right? And as we saw from the           5   definition, that one, you know, much of
       6   motion, one of the contested liabilities          6   this is very similar to that last part of
       7   between Century and Congoleum related to          7   that definition L on page 7 of 63,
       8   environmental liabilities, correct?               8   Mr. Feist. But that one refers to the
       9      A. Correct.                                    9   business as being headquartered. This
      10      Q. And so in making the rep and               10   one is a representation about the
      11   warranty I, Congoleum was stating that           11   flooring operations of the Congoleum
      12   Bath Iron Works Corp. had no                     12   entities. And I am just curious if you
      13   responsibility for those liabilities,            13   knew why the definitions were slightly
      14   those environmental liabilities as well,         14   different?
      15   right?                                           15      A. They are worded differently. I
      16          MR. WEBER: Objection to form.             16   don't think they are saying anything
      17      A. If they were liabilities of the            17   differently. They say headquartered in
      18   Congoleum Flooring Business.                     18   Kearny.
      19      Q. Okay. So that's a yes, if they             19      Q. Rep K talks about the flooring
      20   were liabilities of the Congoleum                20   operations of the Congoleum entities, the
      21   Flooring Business and they were                  21   definition we previously looked at, that
      22   environmental, those would be included in        22   goes back to include the predecessors of
      23   this rep I, correct?                             23   Congoleum were headquartered in Kearny?
      24      A. Yes.                                       24      A. I don't know why there is a
      25      Q. Let's look at rep K, please.               25   difference.
                                                 Page 171                                               Page 173
       1   "The debtors represent and warrant that           1      Q. Okay. Can you just flip the
       2   the flooring operations of the Congoleum          2   page once to page 26 of page 63 very
       3   entities to which they succeeded included         3   quickly, under section 13, where it says
       4   the manufacture, sale, distribution,              4   "Entire agreement and term." Do you see
       5   installation, formulation, marketing,             5   that?
       6   transport, handling or any other activity         6      A. Yes.
       7   involving in any way flooring, vinyl              7      Q. And about the third sentence
       8   sheeting, flooring or floor tile products         8   down, it says "If the facts or law
       9   of any kind were headquartered in Kearny,         9   related to the subject matter of this
      10   New Jersey continuously from before 1965         10   Settlement and Buyback Agreement are
      11   to 1987."                                        11   found hereafter to be other than is now
      12           Do you see that?                         12   believed by any of the parties, the
      13      A. Yes.                                       13   parties expressly accept and assume the
      14      Q. I just want to ask you, well,              14   risk of such possible difference of fact
      15   first, do you recall any discussions you         15   or law and agree that this Settlement and
      16   had concerning that specific rep and             16   Buyback Agreement nonetheless shall be
      17   warranty, Mr. Feist?                             17   and remain effective according to its
      18      A. No.                                        18   terms."
      19      Q. Do you recall if you were                  19          Do you see that?
      20   involved in the actual drafting of that?         20      A. Yes.
      21      A. I was not.                                 21      Q. Do you recall how that
      22      Q. Do you know who would have                 22   provision became a part of the settlement
      23   been?                                            23   agreement?
      24      A. Could have been -- it was                  24      A. No.
      25   probably a coverage lawyer.                      25      Q. You don't recall any specific
                                                                                         44 (Pages 170 - 173)
                                           Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 23 of 28 PageID: 3908


                                                   Page 174                                                Page 176
       1   discussions concerning that?                        1   And they reflect true compromise by all
       2       A. Nope.                                        2   the parties thereto, including the FRC
       3       Q. Okay. But you understood even                3   and the ACC," right?
       4   if Congoleum was wrong about a factual              4      A. Yes.
       5   statement that was made in this                     5      Q. And then let's jump over to the
       6   settlement, it was required to live by              6   next page, paragraph 14 on page 6. Do
       7   it, right?                                          7   you see that?
       8           MR. WEBER: Objection to form.               8      A. Mm-mmm.
       9           You can answer.                             9      Q. So it reads "Based upon a
      10       A. I didn't think about it.                    10   review of the documents in Congoleum's
      11       Q. As I just read that sentence,               11   possession, I understand the following."
      12   does that make sense to you as a                   12          And so my first question,
      13   layperson, as a sophisticated                      13   Mr. Feist, is what documents did you
      14   businessman?                                       14   review to provide the following
      15       A. Yes.                                        15   representations in your declaration?
      16       Q. Let's flip a couple of pages                16      A. I don't remember reviewing
      17   back to your declaration. And that's               17   specific documents. It was documents
      18   going to be, you've got to go all the way          18   that I would have reviewed over time.
      19   past the 63 pages, so right after 63 of            19      Q. And at that time you still had
      20   63, the next page should be Exhibit B of           20   available to you the 1986 transaction
      21   your declaration. Do you see that?                 21   documents?
      22       A. Yes.                                        22      A. Yes.
      23       Q. Just for formality's sake, the              23      Q. Okay. And so to be clear, in
      24   last page, that's your signature there,            24   August 2006, when you filed this
      25   correct?                                           25   agreement, did you look, at that time, at
                                                   Page 175                                                Page 177
       1      A. Sorry, what page is that?                     1   the 1986 transaction documents?
       2      Q. I will just use the bottom                    2      A. I don't remember. I may have.
       3   pages for this one. Page 7.                         3   I mean, I was familiar with them. I
       4      A. Yes.                                          4   might not have needed to look at them
       5      Q. So the seven-page declaration                 5   again.
       6   you submitted in support of Congoleum's             6      Q. And sitting here today, can you
       7   motion of approval of the                           7   identify any specific document that you
       8   Century/Congoleum settlement, right?                8   would have reviewed at the time?
       9      A. Yes.                                          9      A. I may have gone through a list
      10      Q. And on page 1, it starts off                 10   of, you know, a list of the insurance
      11   "I, Howard N. Feist, III, being of full            11   policies. I don't remember specifically.
      12   age, do hereby certifies as follows."              12      Q. Do you know if your attorneys,
      13      A. Yes.                                         13   any of the outside attorneys for
      14      Q. You understand you were                      14   Congoleum reviewed the 1986 transaction
      15   certifying the accuracy of your                    15   documents at the time?
      16   statements to the Bankruptcy Court?                16      A. I don't.
      17      A. I did.                                       17      Q. And did you think you were
      18      Q. So you understood you were in                18   missing any important documents that you
      19   essence under oath, right?                         19   needed at the time?
      20      A. Yes.                                         20      A. No.
      21      Q. Let's jump forward to paragraph              21      Q. And do you recall around this
      22   8, which is on page 5 here. So "The                22   time that people were looking for certain
      23   terms of the settlement and buyback are            23   transaction documents relating to
      24   the product of extensive and                       24   Congoleum in the 1986 era?
      25   comprehensive arm's-length negotiations.           25      A. You mean from e-mails on the
                                                                                            45 (Pages 174 - 177)
                                             Veritext Legal Solutions
     www.veritext.com                                                                              888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 24 of 28 PageID: 3909


                                                Page 178                                               Page 180
       1   privilege log?                                   1   on September 28th, "We will not be
       2      Q. Or generally. Do you recall                2   contacting BIW. However, we might
       3   that?                                            3   consider calling Hillside, since they
       4      A. I mean, from e-mail traffic,               4   might have copies in our 1986 files."
       5   obviously the names of these entities,           5          Do you see that?
       6   that had to be understood to draft this.         6      A. Yes.
       7      Q. Do you recall that Don Golemme             7      Q. And then you say "I called John
       8   affirmatively said to you and the outside        8   at Hillside, they do not think they have
       9   attorneys of Congoleum, that Congoleum           9   a copy of the 1984 agreements but
      10   would not be contacting Bath Iron Works         10   Rosemary will check their files"?
      11   about historical files?                         11      A. Yup.
      12      A. I don't remember that.                    12      Q. And then Don says, "I
      13      Q. Handing you what I am marking             13   understand in 2000 the Battle Fowler firm
      14   as Feist Exhibit 17.                            14   was merged into Paul Hastings. Do you or
      15           (Feist Exhibit 17, Document             15   John have a contact there that might be
      16      bearing Bates number CONG_0098647, was       16   able to locate the 1984 agreements."
      17      so marked for identification, as of          17   Right?
      18      this date.)                                  18      A. Right.
      19      Q. So let's start from the last              19      Q. Do you recall if you contacted
      20   page of Exhibit 17, Mr. Feist. So the           20   or provided a contact to Mr. Golemme
      21   first e-mail in the chain from Tuesday,         21   concerning those old law firms?
      22   September 25th, 2015. So we're about 11         22      A. I don't.
      23   months before your declaration. And it's        23      Q. And do you recall ever learning
      24   from Mr. Golemme to someone with the name       24   why Mr. Golemme, during the bankruptcy
      25   or initials of good@BragarWexler.               25   that could impact the rights of Bath Iron
                                                Page 179                                               Page 181
       1          Do you know who that is?                  1   Works, said that Congoleum would not be
       2      A. I don't. No.                               2   contacting Bath Iron Works for historical
       3      Q. And copied as well as you is               3   files?
       4   Mr. Hewit, Mr. Feldman, and someone from         4          MR. WEBER: Objection to form.
       5   the Dughi Hewit firm. Do you see that?           5      A. I don't know why Don decided
       6      A. Yes.                                       6   not -- said we're not contacting.
       7      Q. And the subject is Congoleum               7      Q. Let's look back to -- you can
       8   transactions. Mr. Golemme writes "David,         8   put that document to the side. Let's
       9   during January 8, 1988, when you were            9   look back at Feist Exhibit 14. We are
      10   with the Battle Fowler firm, you sent me        10   looking at your declaration on
      11   a summary of Congoleum transactions from        11   August 21st, 2006. We are looking at
      12   1968 to 1986. We are trying to locate           12   page 7 of 8, paragraph 14, right, we were
      13   the 1984 purchase agreement wherein N&R         13   just talking about based on your review
      14   Ventures did an LBO of Congoleum."              14   of documents and then you made several
      15          Do you see that?                         15   representations.
      16      A. Yes.                                      16      A. Yes.
      17      Q. You respond to Mr. Golemme and            17      Q. So paragraph -- let's look at
      18   copy your outside attorneys, you drop           18   14A now. If you could read that to
      19   that other person, on September 28th, and       19   yourself, please.
      20   you write "Don, You might also want to          20      A. You're talking about with
      21   try and contact Bath Iron Works' finance        21   respect to the Congoleum Flooring
      22   or legal departments," right?                   22   Business?
      23      A. Right.                                    23      Q. Yes, there is A, B and C. If
      24      Q. Don writes back to you, right             24   you could just read A and then look up
      25   above that, "Skip," he writes back also         25   when you're done, please.
                                                                                        46 (Pages 178 - 181)
                                          Veritext Legal Solutions
     www.veritext.com                                                                          888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 25 of 28 PageID: 3910


                                                  Page 182                                              Page 184
       1          (Witness reviews document.)                 1   time, right?
       2      A. Okay.                                        2      A. Alleged, yeah.
       3      Q. In this representation you made              3      Q. And do you recall any changes
       4   to the Bankruptcy Court in August of               4   to this provision that was made in the
       5   2006, Mr. Feist, is a true and accurate            5   drafts of your declaration?
       6   statement, right?                                  6      A. No.
       7      A. Yes.                                         7      Q. Do you recall any discussions
       8      Q. And do you understand,                       8   about this provision in your declaration?
       9   generally, why you had to include this             9      A. I do not.
      10   statement in your declaration in support          10      Q. And finally, if you could just
      11   of Congoleum's motion for approval of the         11   read 14C to yourself and let me know when
      12   settlement?                                       12   you've read it.
      13      A. That would have been advised by             13      A. Okay.
      14   attorneys.                                        14      Q. And that representation to the
      15      Q. And do you recall any specific              15   Bankruptcy Court in the declaration is a
      16   changes that you or other people made to          16   true and accurate statement, right?
      17   this subpart of your declaration, as you          17      A. Yes, other than Kearny being
      18   sit here today?                                   18   misspelled.
      19      A. Yes.                                        19      Q. Fair point. And the same
      20      Q. What do you recall being                    20   question as before, do you recall making
      21   changed?                                          21   any changes to any of the drafts
      22      A. It was just moving wording of               22   concerning this provision?
      23   the respects to the Congoleum Flooring            23      A. No.
      24   Business to make it clearer, make it so I         24      Q. Do you recall any discussions
      25   thought it was clearer.                           25   about the specific provision with anyone?
                                                  Page 183                                              Page 185
       1      Q. And you recall that? Have you                1     A.    No.
       2   seen documents that show that recently or          2         MR. THOMSON: Why don't we go
       3   you just recall that from that long ago?           3     off the record, please.
       4      A. I just remember it was part of               4         THE VIDEOGRAPHER: The time on
       5   the -- it was something I felt was                 5     the video monitor is 12:17 p.m., we
       6   important.                                         6     are off the record. This ends media
       7      Q. Do you recall discussions about              7     unit 3.
       8   that with anyone?                                  8         (Lunch recess: 12:21 p.m.)
       9      A. Not specifically.                            9
      10      Q. Do you recall where the "with               10
      11   respect" was before you asked it to be            11
      12   changed?                                          12
      13      A. I don't.                                    13
      14      Q. If you flip the page to 14B.                14
      15   If you could just read that to yourself           15
      16   and let me know.                                  16
      17      A. Okay.                                       17
      18      Q. And that representation you                 18
      19   made to the Bankruptcy Court in 2006 in           19
      20   your declaration, that's a true and               20
      21   accurate statement, correct?                      21
      22      A. Yes.                                        22
      23      Q. And at the time of this                     23
      24   declaration in 2006, Congoleum had                24
      25   certain environmental liabilities at the          25
                                                                                         47 (Pages 182 - 185)
                                            Veritext Legal Solutions
     www.veritext.com                                                                           888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 26 of 28 PageID: 3911


                                                 Page 186                                             Page 188
       1             Afternoon Session                       1      Q. Okay. And were you reviewing
       2               12:57 p.m.                            2   what was sent to them or approving what
       3   H O W A R D N. F E I S T, III, having             3   was sent to them or anything like that?
       4   been previously duly sworn, was examined          4      A. No. I mean normally, you know,
       5   and testified further as follows:                 5   I would sign a request, either a letter
       6           THE VIDEOGRAPHER: We are back             6   to an attorney, if it's for a legal
       7      on the record. The time on the video           7   letter, if it's a bank balance
       8      monitor is 12:53 p.m., and this starts         8   confirmation, the bank wants to see my
       9      media unit 4.                                  9   signature on it. But I wouldn't normally
      10   EXAMINATION (Continued)                          10   review the lawyers' work product other
      11   BY MR. THOMSON:                                  11   than -- I would get a copy, but not --
      12      Q. Mr. Feist, prior to lunch we               12   they wouldn't run it by me first.
      13   were talking about your declaration              13      Q. I am going to hand you what we
      14   submitted in the bankruptcy in August of         14   will mark as Feist Exhibit 18.
      15   2006. As reflected in Exhibit 1, I will          15           (Feist Exhibit 18, Document
      16   just -- I don't think you need to bring          16      bearing Bates number CONG_0047592, was
      17   it out, but if you need to, BIW submitted        17      so marked for identification, as of
      18   an interrogatory to Congoleum asking to          18      this date.)
      19   identify all persons who may have                19      Q. So this Exhibit 18 is a letter
      20   knowledge or information related to the          20   dated March 14th, 2007 from the law firm
      21   representations made by Congoleum as part        21   of Dughi Hewit to Ernst & Young. And in
      22   of the Century settlement motion.                22   the first paragraph it says "This is in
      23           And in the interrogatory 8,              23   response to your request of February 1st,
      24   Congoleum identified you, attorneys at           24   2007 that we provide you with certain
      25   Dughi Hewit, Pillsbury, Okin Hollander           25   information in connection with your audit
                                                 Page 187                                             Page 189
       1   and Covington, the only non-attorney              1   of the financial statements of Congoleum
       2   identified other than you was Roger               2   Corporation as of December 31st, 2006."
       3   Marcus, former chief executive officer            3   Right?
       4   for Congoleum. I'm just curious what his          4      A. Right.
       5   involvement would have been in the                5      Q. And so this is, the date of
       6   Century settlement.                               6   this letter is, you know, give or take
       7      A. I think he would have had                   7   nine or ten months after your declaration
       8   minimal. Roger was involved kind of at a          8   to the Bankruptcy Court in regard to the
       9   strategic level and maybe the total               9   Century settlement that you looked at,
      10   dollar amount. But beyond that, he               10   right?
      11   didn't really get involved in the                11      A. Yes.
      12   details.                                         12      Q. If you flip to page 5, which
      13      Q. So you don't think he would                13   has a Bates number in the bottom of
      14   have been involved in the details of the         14   CONG_47585. And there is a number 2 and
      15   specific representations that we walked          15   there is a list of the -- there is an
      16   through in your declaration?                     16   underlying sentence that says Diamond
      17      A. No.                                        17   Alkali Superfund site of the Passaic
      18      Q. To the extent, when you were               18   River area study. Do you see that?
      19   CFO of Congoleum, what was your                  19      A. Yes.
      20   involvement in providing information to          20      Q. And it reads "The United States
      21   Ernst & Young in connection with their           21   EPA served Congoleum Corporation with a
      22   audits of financial statements of                22   request for information late December
      23   Congoleum?                                       23   1996 concerning possible discharges from
      24      A. We gave them whatever they                 24   Congoleum's former Kearny, New Jersey
      25   wanted.                                          25   plant into the Passaic River. Congoleum
                                                                                        48 (Pages 186 - 189)
                                           Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 27 of 28 PageID: 3912


                                                     Page 190                                              Page 192
       1   has responded to EPA's request for                    1   you recall submitting another declaration
       2   information." Do you see that?                        2   in the Bankruptcy Court in 2009 in
       3      A. Yes.                                            3   relation to a summary judgment motion?
       4      Q. And in discussing that                          4      A. I am trying to get my bearings
       5   potential liability with Congoleum's                  5   on this.
       6   auditors, Mr. Hewit wrote, if you skip                6      Q. Stick with the first page
       7   down a paragraph, "Congoleum owned and                7   first, if you read that first sentence it
       8   operated a manufacturing facility at the              8   might help to orient you.
       9   Kearny site from the late 1880's to the               9      A. Okay.
      10   early or mid-1970's and then maintained              10      Q. And the declaration starts --
      11   administrative offices in a small                    11   this is 2009, right? So almost two and a
      12   laboratory at the site until the                     12   half, three years, getting close to three
      13   mid-1980's."                                         13   years, two and a half years after your
      14          Do you see that?                              14   declaration that we looked at in relation
      15      A. Yes.                                           15   to the Century policies. And it starts
      16      Q. And Mr. Hewit is more familiar                 16   off with "Howard N. Feist, III under
      17   with the history of the company than you,            17   penalty of perjury hereby declares as
      18   correct?                                             18   follows."
      19          MR. WEBER: Objection to the                   19           Do you see that?
      20      form.                                             20      A. Yes.
      21      A. I don't know if he's more                      21      Q. On the first page, there is a
      22   familiar. I would say we probably looked             22   subheading "Congoleum's Operations," and
      23   at the same histories.                               23   then "Overview of Congoleum's Business,"
      24      Q. Okay. And the last page here,                  24   right?
      25   you get a cc of this letter to the                   25      A. Yes.
                                                     Page 191                                              Page 193
       1   auditors, correct?                                    1      Q. And your declaration to the
       2      A. Yes.                                            2   Bankruptcy Court was in paragraph 2,
       3      Q. And that statement that                         3   "Congoleum was incorporated in Delaware
       4   Mr. Hewit made to your auditors as part               4   in 1986 but traces its corporate history
       5   of financial reporting requirements of                5   back to the Nairn Linoleum Company which
       6   publicly traded Congoleum at the time,                6   commenced operations in 1886."
       7   you have no reason to believe that                    7          Do you see that?
       8   statement is inaccurate in any way,                   8      A. Yes.
       9   right?                                                9      Q. And do you recall why you had
      10      A. That particular paragraph?                     10   to make that representation as part of
      11      Q. The sentence I read, yes.                      11   this summary judgment motion?
      12      A. I don't have any reason to                     12      A. No. That's verbatim from the
      13   think it's inaccurate.                               13   10-K.
      14      Q. And that representation to your                14      Q. Right. And have you looked at
      15   auditors, that's not in the context of               15   this recently?
      16   specific insurance policies, is it?                  16      A. This?
      17      A. No.                                            17      Q. Yeah.
      18      Q. You can put that document to                   18      A. No.
      19   the side. This is going to be Feist                  19      Q. You're just familiar enough
      20   Exhibit 19.                                          20   with the 10-K, you know that that similar
      21          (Feist Exhibit 19, 2009                       21   language is in numerous 10-Ks filed with
      22      declaration in relation to summary                22   the investing public, correct?
      23      judgment motion, was so marked for                23      A. Right. Yes.
      24      identification, as of this date.)                 24      Q. And so fair to say that
      25      Q. So Exhibit 19, Mr. Feist, do                   25   paragraph 2 there in your declaration to
                                                                                            49 (Pages 190 - 193)
                                            Veritext Legal Solutions
     www.veritext.com                                                                              888-391-3376
Case 2:17-cv-04261-KM-JBC Document 120-5 Filed 06/21/19 Page 28 of 28 PageID: 3913


                                                  Page 194                                               Page 196
       1   the Court is a true and accurate                   1   wanted in the plan, was cash so you could
       2   statement?                                         2   settle pending environmental claims,
       3      A. Yes.                                         3   correct?
       4      Q. And similarly, that statement                4      A. It was cash to run the business
       5   reiterated to the investing public by              5   for whatever the needs of the business
       6   Congoleum in 10-Ks is a true and accurate          6   might be.
       7   statement, correct?                                7      Q. Including those that were
       8      A. Yes.                                         8   pending environmental claims as
       9      Q. You can put that document to                 9   specifically enumerated right here,
      10   the side. Actually, sorry, hold on,               10   correct?
      11   we're going to go to paragraph, page 35           11      A. These were general. Whatever
      12   of your declaration. So on page 34,               12   the needs might be.
      13   actually there is a discussion of the             13      Q. Is this false what you told the
      14   effect of conversion or dismissal of the          14   Bankruptcy Court?
      15   Chapter 11 cases. And you discuss the             15      A. No, it was not false.
      16   current financial condition in the                16      Q. That was one of the things you
      17   following paragraphs.                             17   represented to the Court, you wanted free
      18          In paragraph 98, it reads "If              18   cash flow for environmental claims,
      19   the company successfully reorganizes, its         19   correct?
      20   free cash flow will be used to retire the         20      A. Yes.
      21   senior notes under the amended joint              21      Q. Also Workers' Compensation
      22   plan, for pension liabilities, contract           22   claims are referenced in a different
      23   claims, lease obligations, environmental          23   paragraph here, if you want to go forward
      24   claims and other indebtedness."                   24   to paragraph 127 on page 45 here. It
      25          Do you see that?                           25   says under the amended joint plan, "The
                                                  Page 195                                               Page 197
       1      A. Yes.                                         1   debtors will be in a position to use
       2      Q. And so the point is, one of the              2   their cash flow to pay their
       3   things Congoleum was trying to get in              3   post-petition and some pre-petition
       4   coming out of bankruptcy was that it               4   unsecured claims in the ordinary course
       5   would have money to settle pending                 5   such as," and it lists several things,
       6   environmental claims against it, correct?          6   including four Workers' Compensation
       7      A. Yeah, when the bankruptcy test               7   claims and five environmental cleanup
       8   is that the outcome in a reorganization            8   costs.
       9   is better for the creditors than a                 9          Do you see that?
      10   liquidation. So this was a statement to           10      A. Yes.
      11   basically make that point.                        11      Q. Do you recall there being at
      12      Q. Right, and so just to be clear,             12   any time Workers' Compensation claims
      13   though, to my question, one of the things         13   related to workers at Kearny that
      14   that was being stated was you wanted in           14   Congoleum was still working to resolve
      15   the plan the ability to pay pending               15   after 1986?
      16   environmental claims against Congoleum            16      A. I don't recall specifically.
      17   going forward, right?                             17   We had self-insured. So some of the
      18      A. I mean the statement says what              18   Workers' Comp programs, you know, it
      19   it says.                                          19   wasn't just like when you buy a policy
      20      Q. Let's divorce ourselves from                20   and you're done with it. They were
      21   the statement. Do you recall the plan             21   self-insured.
      22   that you helped put forward on behalf of          22          So we had ongoing payment
      23   Congoleum?                                        23   obligations for some of the workers. But
      24      A. Yes.                                        24   the dates of when their injuries took
      25      Q. And part of the plan, what you              25   place, I wouldn't know.
                                                                                          50 (Pages 194 - 197)
                                             Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
